Citation Nr: 1813496	
Decision Date: 03/07/18    Archive Date: 03/14/18

DOCKET NO.  14-27 667	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to an increased disability rating for degenerative disc disease of the lumbar spine, currently rated as 10 percent disabling.

2.  Entitlement to service connection for a bilateral foot disability.

3.  Entitlement to service connection for a right shoulder disability.

4.  Entitlement to service connection for a right hip disability, other than right lower extremity radiculopathy.

5.  Entitlement to a total rating based on individual unemployability due to service-connected disabilities prior to November 12, 2014.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. P. Keeley, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from October 1982 to October 1986, from October 2002 to June 2003, and from April 2004 to October 2005.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a December 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

The Veteran testified before the undersigned Veterans Law Judge (VLJ) at a September 2017 Board video conference hearing.  A transcript of that hearing has been associated with the claims file.  The Veteran testified at the Board hearing that he has not worked since July 2010 due to his service-connected disabilities.  The Board notes that in a February 2016 rating decision, the RO granted TDIU, effective November 12, 2014.  As such, entitlement to a TDIU prior to November 12, 2014 has been reasonably raised by the record and is properly before the Board at this time.  Rice v. Shinseki, 22 Vet. App. 447 (2009) (citing, Comer v. Peake, 552 F.3d 1362 (Fed. Cir. 2009)).

This is a paperless appeal located on the Veterans Benefits Management System (VBMS), Virtual VA paperless claims processing system, and Caseflow Reader.  The Board has reviewed the electronic records maintained in these systems to ensure consideration of the totality of the evidence.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Degenerative Disc Disease of the Lumbar Spine

The Veteran testified at the September 2017 hearing that his lumbar spine symptoms have worsened since his last VA examination in January 2016 in that he is now experiencing what can be described as flare-ups.  The United States Court of Appeals for Veterans Claims (Court) has held that when a Veteran claims that a disability is worse than when originally rated, and the available evidence is too old to adequately evaluate the current state of the condition, VA must provide a new examination.  See, Olsen v. Principi, 3 Vet. App. 480, 482 (1992), citing, Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  Therefore, the Board finds that the Veteran should be afforded a new VA examination to determine the current nature and severity of his right ankle disability.

Bilateral Pes Planus

The Veteran was afforded a VA pes planus examination in January 2012.  The Veteran reported getting foot pain while marching and being diagnosed with pes planus while in the service.  Upon examination, pain was noted upon use of the feet, but not upon manipulation.  It was noted the Veteran's symptoms are relieved by orthotics.  The examiner stated that there was no objective evidence of bilateral pes planus as of the examination.  The Board notes the examiner did not discuss the Veteran's in-service history of pes planus and plantar fasciitis.

The Veteran testified at the September 2017 hearing that while on active duty he experienced "a lot of flare ups with the plantar fasciitis and feet swelling."  The Veteran stated he was prescribed insoles and was allowed to "soak [his] feet a lot."  The Veteran then stated that the VA has prescribed him orthotics and has been wearing them for several years.  The Veteran denied wearing any orthotics prior to enlistment.  

Here, because the examiner did not discuss the Veteran's full history regarding his in-service pes planus and plantar fasciitis, and because the Veteran has provided new evidence which was not considered by the examiner, a remand for a new examination is required.  A medical opinion is most probative if it is factually accurate, fully articulated, and based on sound reasoning.  See, Nieves-Rodriguez v. Peake, 22 Vet. App. 205 (2008).

Right Shoulder and Right Hip

The Veteran was afforded a VA hip examination in January 2012.  It was noted that the Veteran was diagnosed with a right hip sprain in 2002.  The examiner noted that the Veteran was treated for a right hip sprain in the service that resolved and stated that there is no documented evidence of a chronic condition during or after service.  The examiner opined that the Veteran's current hip condition was not incurred in or aggravated by his service.

The Veteran was afforded a VA shoulder examination in January 2012.  It was noted that the Veteran was diagnosed with a degenerative disease of the right shoulder in 2012.  The examiner opined that the Veteran's degenerative disease of the right shoulder "is a natural process of aging."  The examiner noted that there was no documented evidence of a chronic condition during or after service, and opined that the Veteran's shoulder disability was not incurred in or aggravated by his service.

When VA undertakes to provide a Veteran with an examination, that examination must be adequate for VA purposes.  Barr v. Nicholson, 21 Vet. App. 303 (2007).

The Board notes that the examiner in both of these opinions relied almost entirely on a lack of treatment records.  A medical opinion based solely on the absence of documentation in the record is inadequate and a medical opinion is inadequate if it does not take into account the Veteran's reports of symptoms and history (even if recorded in the course of the examination).  Dalton v. Peake, 21 Vet. App. 23 (2007).   As such, these examinations are inadequate and the Board must remand these matters for new examinations. 

TDIU

As the outcome of the claim for a TDIU could be affected by the results of the above remands, it is inextricably intertwined with the claims being developed.  Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  Therefore, remand is also warranted with regard to the issue of entitlement to TDIU.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding VA treatment records.  All records must be associated with the claims file.

2.  After, and only after, completion of step one above, arrange for the Veteran to undergo a VA examination(s) with an appropriate clinician to determine the following:

a.  For the claimed increased rating for the Veteran's degenerative disc disease of the lumbar spine:

The examiner must review the Veteran's claims file and elicit a full history from the Veteran regarding the symptoms of his degenerative disc disease of the lumbar spine for increased rating purposes to determine its current manifestations and severity.  All necessary tests and studies should be accomplished, and all pertinent symptoms and clinical findings should be reported in detail. 

The examiner is asked to indicate the point during range of motion testing that motion is limited by pain.  The examiner should describe in detail the presence or absence and the extent of any functional loss due to weakened movement, excess fatigability, incoordination, or pain on use, and should state whether any pain claimed by the Veteran is supported by adequate pathology, e.g., muscle spasm, and is evidenced by his visible behavior, e.g., facial expression or wincing, on pressure or manipulation.

The examiner should express an opinion as to whether pain or other manifestations occurring during flare-ups or with repeated use could significantly limit functional ability of the joints.  The examiner should portray the degree of any additional range of motion loss due to pain on use or during flare-ups.

The examiner should test the range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

The examiner should discuss whether the Veteran has ankylosis of the lumbar spine and, if so, whether it is favorable or unfavorable.

The examiner should identify and discuss and neurological manifestations associated with the lumbar spine disability.  All neurological manifestations should be described in detail and the specific nerve affected should be specified, with the degree of disability caused by the service-connected disability stated.

Further, the examiner must elicit from the Veteran and record for clinical purposes, a full work and educational history.  Based on the review of the claims file, the examiner should comment on the occupational and functional impairment caused by each claimed disability.

b.  For the Veteran's claimed bilateral foot disability:

The examiner must review the Veteran's claims file and elicit a full history from the Veteran regarding the symptoms of his claimed bilateral foot disability to determine its nature and etiology.  All necessary tests and studies should be accomplished, and all pertinent symptoms and clinical findings should be reported in detail.

Whether it is at least as likely as not (i.e., probability of 50 percent or greater) that the Veteran's claimed bilateral foot disability had its clinical onset during active service or is otherwise related to any in service disease, event, or injury. 

Is it clear and unmistakable (i.e. undebatable) that any bilateral foot disability diagnosed pre-existed the Veteran's active service?  In that regard, the examiner is invited to consider the lay evidence, service treatment records, and the Veteran's entrance physicals.  Please state upon what facts and medical principles the opinion is based.

If so, state whether it is clear and unmistakable (obvious, manifest, and undebatable) that any diagnosed bilateral foot disability WAS NOT aggravated (i.e., permanently worsened) during the veteran's active service or whether it is clear and unmistakable (obvious, manifest, and undebatable) that any increase was due to the natural progress of the disease.  Please state upon what facts and medical principles the opinion is based. 

Further, the examiner must elicit from the Veteran and record for clinical purposes, a full work and educational history.  Based on the review of the claims file, the examiner should comment on the occupational and functional impairment caused by each claimed disability.

c.  For the Veteran's claimed right shoulder disability:

The examiner must review the Veteran's claims file and elicit a full history from the Veteran regarding the symptoms of his claimed right shoulder disability to determine its nature and etiology.  All necessary tests and studies should be accomplished, and all pertinent symptoms and clinical findings should be reported in detail.

Whether it is at least as likely as not (i.e., probability of 50 percent or greater) that the Veteran's claimed right shoulder disability had its clinical onset during active service or is otherwise related to any in service disease, event, or injury.

Further, the examiner must elicit from the Veteran and record for clinical purposes, a full work and educational history.  Based on the review of the claims file, the examiner should comment on the occupational and functional impairment caused by each claimed disability.

d.  For the Veteran's claimed right hip disability, other than right lower extremity radiculopathy:

The examiner must review the Veteran's claims file and elicit a full history from the Veteran regarding the symptoms of his claimed right hip disability, other than right lower extremity radiculopathy, to determine its nature and etiology.  All necessary tests and studies should be accomplished, and all pertinent symptoms and clinical findings should be reported in detail.

Whether it is at least as likely as not (i.e., probability of 50 percent or greater) that the Veteran's claimed right hip disability, other than right lower extremity radiculopathy, had its clinical onset during active service or is otherwise related to any in service disease, event, or injury.

Further, the examiner must elicit from the Veteran and record for clinical purposes, a full work and educational history.  Based on the review of the claims file, the examiner should comment on the occupational and functional impairment caused by each claimed disability.

The examiner must address the lay statements form the Veteran regarding his claimed disabilities.

All opinions provided must be thoroughly explained, and a complete and detailed rationale for any conclusions reached should be provided (a bare conclusory statement will be deemed inadequate).  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.  

It is not sufficient to base an opinion on a mere lack of documentation of complaints in the service or post-service treatment records.

3.  If, after completing the requested actions and all additional development deemed warranted, the benefits sought remain denied,  issue a Supplemental Statement of the Case and afford the Veteran and his Representative the appropriate time to respond before the claims file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

